NUMBER 13-08-00015-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


TERRY JAMES RICHARD,                                                            Appellant,

                                             v.

JESSIE NIXON TURNER,                                                             Appellee.


  On appeal from the 60th District Court of Jefferson County, Texas.


                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Yañez and Benavides
               Memorandum Opinion by Justice Yañez

       Appellant, Terry James Richard, challenges the trial court's order granting summary

judgment in favor of appellee, Jessie Nixon Turner. By two issues, Richard contends that

his actions in securing service of citation on Turner constituted due diligence, and the trial

court "committed gross error" in granting the summary judgment. We affirm.

                                      I. BACKGROUND

       On August 8, 2004, Richard and Turner were involved in a vehicle collision. On July
18, 2006, Richard filed a lawsuit against Turner claiming personal injury and damages

allegedly caused in the collision. Turner was served with process of citation on September

8, 2007. Turner filed her answer asserting the statute of limitations as an affirmative

defense, and on October 31, 2007, Turner filed a motion for summary judgment. In her

motion, Turner argued that she had not been served within the applicable limitations period

and that Richard did not use due diligence in executing service. Richard responded

asserting that he exercised due diligence, and as summary judgment evidence, he

attached his own affidavit, an affidavit from his trial counsel, and a report that he faxed to

his attorney on June 13, 2007.1 The report shows Turner's address, and includes a written

note signed by Richard stating, "I did a little research[.] Her original address on the Police

report @ [sic] the time of the accident was *** Elma. Now its [sic] listing *** Elma. Hope

this is the info you need!"

        The trial court granted Turner's motion for summary judgment. This appeal ensued.

                                            II. DUE DILIGENCE

        When a party files its petition within the limitations period, service outside of the

limitations period may still be valid if the plaintiff exercises due diligence in executing

service on the defendant.2 If the defendant affirmatively pleads the defense of limitations,

and shows that service was not timely, the burden shifts to the plaintiff to prove due




        1
          W e note that in his affidavit, Richard claim ed that he faxed the report to his attorney in October,
2007. However, in his affidavit, trial counsel states that he received Turner's address from Richard in June
of 2007, and Turner was served in Septem ber of 2007. Turner points out that the fax wherein Richard
inform ed his trial counsel of Turner's address establishes that trial counsel received the fax on June 7, 2007.
Therefore, the evidence establishes that Richard learned Turner's address on or before June 7, 2007.

        2
Grant v. De Leon, 786 S.W .2d 259, 260 (Tex. 1990) (per curiam ) (citing Zale Corp. v. Rosenbaum,
520 S.W .2d 889, 890 (Tex. 1975) (per curiam )).

                                                       2
diligence.3 "The two controlling factors that establish due diligence are (1) whether the

plaintiff acted as an ordinary prudent person would act under the same circumstances and

(2) whether the plaintiff acted diligently up until the time the defendant was served."4 A

plaintiff's explanation for a delay in serving citation is usually a question of fact; however,

"the plaintiff's explanation of its service efforts may demonstrate a lack of due diligence as

a matter of law, as when one or more lapses between service efforts are unexplained or

patently unreasonable."5 Furthermore, a plaintiff's duty of due diligence begins on the date

he files suit and continues until service is executed.6

         It is undisputed that although Richard filed suit within the limitations period, he

served Turner with citation of process thirteen months after the limitations period expired.

Therefore, once Turner raised the affirmative defense of the statute of limitations, the

burden shifted to Richard to prove due diligence.7

         Richard argues that in the two affidavits attached to his response to summary

judgment, he established that a question of fact existed regarding whether he exercised

due diligence in executing service after the statute of limitations expired. Trial counsel's

affidavit states that on July 21, 2006, citation of service was issued, but that on August 4,

2006, it was returned to the office of the district clerk, with a notation that the "house was


         3
          Proulx v. W ells, 235 S.W .3d 213, 216 (Tex. 2007) (per curiam ) (citing Murray v. San Jacinto Agency,
Inc., 800 S.W .2d 826, 830 (Tex. 1990)).

         4
Taylor v. Thompson, 4 S.W .3d 63, 65 (Tex. App.–Houston [1st Dist.] 1999, pet. denied).

         5
         Proulx, 235 S.W .3d at 216; see McCord v. Dodds, 69 S.W .3d 230, 233 (Tex. App.–Corpus Christi
2001, pet. denied) ("[I]f no excuse is offered for a delay or if the lapse of tim e and the plaintiff's acts are such
as conclusively negate diligence, lack of diligence will be found as a m atter of law.").

         6
         Taylor, 4 S.W .3d at 65 (citing Jimenez v. County of Val Verde, 993 S.W .2d 167, 169 (Tex. App.–San
Antonio 1999, pet. denied)).

        7
             See Proulx, 235 S.W .3d at 216.

                                                         3
vacant." Trial counsel states that "thereafter [Richard] contacted the United States Postal

[S]ervice in Beaumont, Texas to determine [Turner's] new address," but was unsuccessful.

Trial counsel does not provide a specific date when Richard contacted the postal service.

Trial counsel states that he "did a search on [his] computer over a period of several months

to ascertain [Turner's] address," but was unsuccessful. However, trial counsel does not

specify when he conducted the research, or how long his search took. In his affidavit,

Richard claimed generally that in 2006 and in 2007, he contacted the United States Postal

Service several times to aid in his efforts to locate Turner. Richard neither states how

many times he actually contacted the postal service nor mentions the specific dates.

Finally, trial counsel states in his affidavit that in June, 2007, Richard forwarded Turner's

address to him, and trial counsel requested issuance of a second citation on September

7, 2007. Turner was served on September 8, 2007.

        The summary judgment evidence established a delay of thirteen months in obtaining

service on Turner after the limitations period expired. In order to overcome the summary

judgment, Richard had to raise a fact issue as to diligence. However, in his summary

judgment evidence, Richard does not provide a valid or reasonable explanation for the

thirteen-month gap.8 Instead, Richard relies on general statements that he contacted the

post office on several occasions and that his attorney conducted research on his computer

several times in an effort to locate Turner's address. However, neither Richard nor his trial

counsel state during what period of time these attempts at locating Turner occurred.

        Moreover, a "flurry of ineffective activity does not constitute due diligence if easily


        8
         See Ashley v. Hawkins, 52 Tex. Sup. Ct. J. 954, 2009 Tex. LEXIS 461, at *12-13 (Tex. June 26,
2009) (m otion for rehearing filed) (stating that if the plaintiff's attorney spent 20 hours spread over an eight
m onth period searching for the defendant's whereabouts, the search was never diligent).

                                                       4
available and more effective alternatives are ignored."9 Here, Richard unsuccessfully

attempted service on Turner once in August, 2006. However, after "several" failed

attempts at locating Turner's address, Richard neither made any attempts to effectuate

service by hiring a private process server nor did he consider the alternative of substituted

service through citation by publication.10 Furthermore, Richard's attorney states in his

affidavit that he received Turner's address in June, 2007, but he did not request service on

Turner until September 7, 2007.11 Trial counsel offers no explanation for the lapse from

when he received Turner's address until he requested service of citation. Richard's

summary judgment evidence does not establish that Richard had a valid or reasonable

explanation for all lapses of time between August 4, 2006 and September 7, 2007.12

Therefore, we conclude that the record establishes as a matter of law lack of due diligence

in obtaining service of citation.13 We overrule Richard's first issue.14




        9
           Carter v. MacFadyen, 93 S.W .3d 307, 314-15 (Tex. App.–Houston [14th Dist.] 2002, pet. denied);
see W ebster v. Thomas, 5 S.W .3d 287, 291 (Tex. App–Houston [14th Dist.] 1999, no pet.) (concluding that
plaintiff did not exercise due diligence because his efforts to obtain service of citation were not careful,
persistent, devoted or painstaking); see also Ashley, 2009 Tex. LEXIS 461, at *14 (com m enting that the
plaintiff only attem pted service by m ail and by delivery and that if the plaintiff was unable to locate the
defendant, it should not have overlooked another m ethod of service).

        10
             See Ashley, 2009 Tex. LEXIS 461, at *14.

        11
           See W itt v. Heaton, 10 S.W .3d 435, 438 (Tex. App.–Beaum ont 2000, no pet.) ("An unexplained
delay in service of process constitutes a lack of due diligence as a m atter of law."); Taylor, 4 S.W .3d at 65-66
(concluding that an unexplained four-m onth delay from filing suit to effectuating service negated diligence).

        12
           See Rodriguez v. Tinsman & Houser, Inc., 13 S.W .3d 47, 50 (Tex. App.–San Antonio 1999, pet.
denied) (providing that not all offered explanations of delay raise a fact issue about diligence and that the
general rule is that a fact issue exists if the offered explanation is reasonable or valid); Taylor , 4 S.W .3d at
65 ("The duty to use due diligence continues from the date the suit is filed until the date the defendant is
served.").

        13
             See Proulx, 235 S.W .3d at 216; see also McCord, 69 S.W .3d at 233.

        14
           W e will not address Richard's second issue as it is not necessary to the disposition of this appeal.
See T EX . R. A PP . P. 47.1.

                                                        5
                                     III. CONCLUSION

       Accordingly, we affirm the trial court's summary judgment in favor of Turner.




                                                       _____________________
                                                       LINDA REYNA YAÑEZ,
                                                       Justice

Memorandum Opinion delivered and
filed this the 31st day of August, 2009.




                                            6